DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims  filled on 6/25/2021 that has been entered, wherein claim 1 is pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11257774. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of U.S. Patent No. 11257774 recites a stack structure comprising: 
a pad implemented on a substrate, the pad including a polymer layer having a side that forms an interface with another layer of the pad, the pad further including an upper metal layer over the interface, the upper metal layer having an upper surface; and 
a passivation layer implemented over the upper metal layer, the passivation layer including a pattern configured to provide a compressive force on the upper metal layer to thereby reduce the likelihood of delamination at the interface, the pattern defining a plurality of openings to expose the upper surface of the upper metal layer.

However since claim 1 of U.S. Patent No. 11257774 recites additional limitations which are not recited in claim 1 of the instant application, claim 1 of the instant application is broader than claim 1 of U.S. Patent No. 11257774 and is therefore obvious by claim 1 of U.S. Patent No. 11257774.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2009/0079070 A1) in view of Jain et al. (US 2012/0112343 A1).
Regarding claim 1, Lin teaches a stack structure(Fig. 4a) comprising: 
a pad(36, 32, 42) implemented on a substrate, the pad(36, 32, 42) including a polymer layer(36, ¶0020) having a side that forms an interface with another layer(32, ¶0020) of the pad(36, 32, 42) the pad(36, 32, 42) further including an upper metal layer(42, ¶0027) over the interface, the upper metal layer(42, ¶0027) having an upper surface; and 
a passivation layer(38, 40, ¶0027, ¶0040) implemented over the upper metal layer(42, ¶0027), the passivation layer(38, 40, ¶0027, ¶0040) including a pattern(Fig. 4b).

Lin is not relied on to teach the passivation layer(38, 40, ¶0027, ¶0040) including a [circular] pattern(Fig. 4b) configured to provide a compressive force on the upper metal layer(42, ¶0027) to thereby reduce the likelihood of delamination at the interface, the pattern(Fig. 4b) defining a plurality of openings to expose the upper surface of the upper metal layer(42, ¶0027).

Jain teaches a stacked structure(Figs. 4C) wherein the pattern(3300, ¶0023) defining a plurality of openings(3304, ¶0023) to expose the upper surface of the upper metal layer(3304, ¶0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lin, so that the pattern defins a plurality of openings to expose the upper surface of the upper metal layer, as taught by Jain, in order to form planarizing dielectric structures that act as a stress buffer layer between an electroplated post and the pad while providing a method for simultaneously forming electroplated posts on pads of different sizes so that the posts have substantially the same height and substantially planar top surfaces(¶0005).

The limitation of the passivation layer(38, 40, ¶0027, ¶0040) including a pattern(Fig. 4b) configured to provide a compressive force on the upper metal layer(42, ¶0027) to thereby reduce the likelihood of delamination at the interface. Lin in view of Jain discloses the passivation layer(38, 40, ¶0027, ¶0040) including a pattern(Fig. 4b) which is substantially identical to that of the claimed invention. Therefore, it must have the same functions or properties(i.e. the structure of Lin, in view of Jain, could be configured to provide a compressive force on the upper metal layer to thereby reduce the likelihood of delamination at the interface). See MPEP 2112.01 (II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fayaz et al. (US 2011/0049723 A1) Discloses a stacked structure.
Nagai et al. (US 2011/0316153 A1) Discloses a stacked structure.
Sutardja (US 2012/0205812 A1) Discloses a stacked structure.
Daubenspeck et al. (US 2009/0256257 A1) Discloses a stacked structure. 
Ke et al. (US 2007/0075423 A1) Discloses a stacked structure.
Bao et al. (US 2013/0140691 A1) Discloses a stacked structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892